483 F.2d 979
UNITED STATES of America, Plaintiff-Appellee,v.Richard Ernest CREWS, Defendant-Appellant.
No. 73-1739 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 30, 1973.

Robert A. Harper, Jr., Gainesville, Fla., (Court-appointed), for defendant-appellant.
William H. Stafford, Jr., U. S. Atty., Robert L. Crongeyer, Jr., Asst. U. S.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
This appeal is taken from appellant's conviction by a jury trial of possessing a quantity of marihuana in violation of Section 844(a) of the United States Code.  The appellant's single assignment of error complains of the district court's re-instruction to the jury.  After the original charge had been given by the district court and the jury had been deliberating for approximately one hour the jury requested the court for a re-instruction of the definitions of actual and constructive possession.  After consultation with counsel for both the government and the defendant the district court re-instructed the jury by redefining both types of possession.


2
We find no error in the original instruction nor the later instruction given by the district court.  The appellant's assignment of error is without merit.


3
Affirmed.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I